EXHIBIT Prepared by and Return to: Christopher R. Gibson, Esq. Archer & Greiner, P.C. One Centennial Square Haddonfield, NJ08033 LEASEHOLD MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT AND FIXTURE FILING by SAYREVILLE SEAPORT ASSOCIATES, L.P., a Delaware limited partnership, as Mortgagor, to and in favor of NL INDUSTRIES, INC. and NL ENVIRONMENTAL MANAGEMENT SERVICES, INC., as Mortgagee This document serves as a Fixture Filing under the New Jersey Uniform Commercial Code, N.J.S.A. 12A:9-101, et seq. Mortgagor's Organizational Identification Number 4450800 Location of Property Borough:Sayreville County:Middlesex County State:New
